Citation Nr: 1219017	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  07-35 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable disability rating for a duodenal ulcer, prior to August 22, 2007.

2.  Entitlement to a disability rating in excess of 10 percent for a duodenal ulcer, from August 22, 2007, on a schedular and extraschedular basis.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1956 to July 1959. 

Procedural History

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, inter alia, granted service connection for a duodenal ulcer and assigned a noncompensable disability rating, effective July 6, 2006.  The Veteran submitted a notice of disagreement with this assignment in March 2007, and timely perfected his appeal in November 2007.

A subsequent rating decision was issued by the VA RO in August 2007, which increased the disability rating for a duodenal ulcer to 10 percent, retroactively effective from August 22, 2007, the date of a VA examination that reflected findings sufficient to establish entitlement to a higher evaluation.  The Board observes that, as the separate and increased evaluations granted during the appeal period do not represent the maximum rating available for a duodenal ulcer, the Veteran's appeal remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  As such, the appeal relating to a duodenal ulcer has been recharacterized on the title page.

The record reflects that, in November 2007, the Veteran requested to testify during a personal hearing at the RO, which was scheduled for January 2009.  According to a Report of Contact from the Veteran's service representative, dated just prior to the scheduled hearing, the Veteran deferred his hearing for development and asked that the hearing be rescheduled if "award is not made."  In a September 2009 letter to the Veteran, the RO noted the representative's request for the deferred hearing pending development and asked that the Veteran clarify if he still wished to have a personal hearing by completing and submitting an enclosed form.  The Veteran did not respond to the RO's letter.  As such, the Board is of the opinion that all due process requirements with respect to entitlement to a personal hearing have been met.  Based on the Veteran's lack of response, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

In June 2011, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The development has been completed, and the case is now returned to the Board for appellate disposition.

Employability

The Board notes that the title page has been amended to include the issue of whether a TDIU rating is warranted.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Here, the August 2007 and July 2011 VA examiners determined that the Veteran's duodenal ulcer has significant effects on his occupation.  At the examinations, the Veteran reported that he was currently unemployed.  Therefore, the record raises a claim for TDIU, and the claim has been added to the appeal accordingly.

Remanded Issues

The issues of: (1) entitlement to a disability rating in excess of 20 percent for a duodenal ulcer from August 22, 2007, on an extraschedular basis; and, (2) entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if any further action on his part is required.


FINDINGS OF FACT

1.  Prior to August 22, 2007, the Veteran's duodenal ulcer was not manifested by recurring symptoms once or twice a year.

2.  Since August 22, 2007, the Veteran's duodenal ulcer is manifested by continuous moderate manifestations of nausea, vomiting, burning pain, and melena, but has not been manifested by anemia, weight loss, or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.

3.  Prior to August 22, 2007, the evidence of record does not show that the Veteran's duodenal ulcer was so exceptional or unusual that referral for extraschedular consideration by designated authority was required.


CONCLUSIONS OF LAW

1.  Prior to August 22, 2007, the criteria for an initial compensable disability rating for a duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5104, 5106, 5107, 5126, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 3.326(a), 3.655, 4.1, 4.2, 4.3, 4.7, 4.10, 4.41, 4.114, Diagnostic Code 7305 (2011).

2.  Since August 22, 2007, the criteria for a 20 percent initial disability rating for the Veteran's duodenal ulcer have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5104, 5106, 5107, 5126, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 3.326(a), 3.655, 4.1, 4.2, 4.3, 4.7, 4.10, 4.41, 4.114, Diagnostic Code 7305 (2011).


3.  Prior to August 22, 2007, application of extraschedular provisions was not warranted.  38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (determining that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value.  The Board must account for evidence that it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's appeal decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.
Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

The instant claim arises from a granted claim of service connection.  The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a) (West 2002).  Compliance with the first Pelegrini II element requires notice of these five elements in initial ratings cases.  See Dunlop v. Nicholson, 21 Vet. App. 112 (2006).   

Prior to the initial February 2007 RO adjudication of the Veteran's claim, a letter dated in August 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The February 2007 letter told him to provide any relevant evidence in his possession.  See Pelegrini II, at 120-21.  The August 2006 letter also provided notice of the manner in which VA assigns initial ratings and effective dates.  See Dingess/Hartman, 19 Vet. App. at 490.

The Board is aware of the Court's recent decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) [holding that for an increased-compensation claim, section § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life].  However, relying on the informal guidance from the VA Office of the General Counsel and a VA Fast Letter issued in June 2008 (Fast Letter 08-16; June 2, 2008), the Board finds that the Vazquez-Flores decision does not apply to the present case.  According to VA Office of General Counsel, because this matter concerns an appeal from an initial rating decision, VCAA notice obligations are fully satisfied once service connection has been granted.  Any further notice and assistance requirements are covered by 38 U.S.C.A. §§ 5104(a), 7105(d)(1), and 5103A as part of the appeals process, upon the filing of a timely notice of disagreement with respect to the initial rating or effective date assigned following the grant of service connection.

The Veteran has not alleged that he received inadequate VCAA notice.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) [holding as to the notice requirements for downstream earlier effective date claims following the grant of service connection: "that where a claim has been substantiated after the enactment of the VCAA, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements"].  As there is no indication that there exists any evidence that could be obtained to affect the outcome of this case, no further VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice is not required where there is no reasonable possibility that additional development will aid the veteran].

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  In a June 2008 statement, the Veteran reported that he was hospitalized from June 6, 2008, to June 11, 2008, for the treatment of his stomach disorder at the VA Medical Center (VAMC) in Nashville, Tennessee.  In June 2011, the Board remanded, in pertinent part, for these VA hospital records to be obtained and associated with the claims file.  Following repeated searches for the records, in October 2011, the AMC issued a Formal Finding memorandum determining that these records were unavailable.  In June 2011 and September 2011, the Veteran was informed that these records were unavailable.  The Veteran did not respond to these letters.  Furthermore, the claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration for the disorder currently on appeal.  The Veteran's Virtual VA records were also reviewed and considered in preparing this decision.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran with appropriate VA examinations in August 2007 and July 2011.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The aforementioned VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Additionally, the Board finds there has been substantial compliance with its June 2011 remand directives.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  As previously stated, the AMC issued a Formal Finding memorandum determining that the June 2008 VA hospitalization records were unavailable.  The record indicates that the AMC updated the VA treatment records from the facility in Nashville, Tennessee.  The AMC then scheduled the Veteran for a medical examination in July 2011, and the Veteran attended that examination.  The AMC later issued a supplemental statement of the case in September 2011.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his appeal such that the essential fairness of the adjudication is not affected.

II.  Increased Ratings - Schedular Evaluation

The Veteran seeks increased disability ratings for his service-connected duodenal ulcer, presently evaluated as noncompensable prior to August 22, 2007, and as 10 percent disabling thereafter.  38 C.F.R. § 4.114.

Relevant Law and Regulations

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. 
§ 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in this case, the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Specific Rating Criteria

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 
The Veteran's duodenal ulcer is currently rated under 38 C.F.R. § 4.114, Diagnostic Code 7305 (2011).  The Board concurs that the Veteran's duodenal ulcer is most appropriately evaluated under Diagnostic Code 7305.  This is the most applicable Diagnostic Code as it most closely reflects the diagnosed condition evaluated herein.  There are no other diagnostic criteria closely associated with the service-connected disability affording a higher disability rating.  See 38 C.F.R. § 4.114 (2011); see also Butts, supra.

Under Diagnostic Code 7305, a mild disability due to a duodenal ulcer, with recurring symptoms once or twice yearly, warrants a 10 percent disability rating.  A moderate disability involving recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or, with continuous moderate manifestations, warrants a 20 percent disability rating.  A moderately severe disability caused by a duodenal ulcer, manifested by impairment of health manifested by anemia and weight loss; or, recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year, warrants a 40 percent rating.  38 C.F.R. § 4.114.

Analysis

The Veteran contends that his service-connected duodenal ulcer is more severe than indicated by the current disability ratings.  A noncompensable disability rating is currently assigned prior to August 22, 2007, and a 10 percent rating is assigned thereafter.  The Board will address each time period separately.

Prior to August 22, 2007

For the reasons described below, the Board finds that a compensable disability rating is not warranted prior to August 22, 2007.  The evidence of record does not establish that the Veteran's duodenal ulcer was manifested by recurring episodes once or twice yearly, to warrant the next higher 10 percent disability rating.  See 38 C.F.R. § 4.114, Diagnostic Code 7305 (2011).

The evidence of record dated from July 6, 2006 (the date of the grant of service connection), to August 22, 2007, includes lay statements from the Veteran.  There are no treatment records or examinations in the claims file during this time period that address the Veteran's duodenal ulcer.  In the statements from the Veteran dated during this period, he did not report experiencing any symptoms nor did he seek treatment for his service-connected duodenal ulcer.  

Though the Board is aware of the Veteran's current contentions that he did suffer from disabling symptoms associated with his duodenal ulcer prior to August 22, 2007, these statements are unsupported by his treatment records.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence].  The Board places far greater probative value on the pertinently negative contemporaneous treatment records and statements from the Veteran at that time than it does on his more recent statements, made in connection with his claim for monetary benefits from the government.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran].  Such records are more reliable, in the Board's view, than the Veteran's unsupported assertions.

As such, the Board finds that the Veteran is not entitled to a compensable disability rating prior to August 22, 2007, as there is no evidence to establish that his duodenal ulcer was manifested by recurring episodes once or twice yearly.  See 38 C.F.R. § 4.114, Diagnostic Code 7305 (2011).  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an initial compensable disability rating for a duodenal ulcer prior to August 22, 2007, must be denied.

From August 22, 2007

The Board will now consider whether a disability rating in excess of 10 percent is warranted from August 22, 2007.  For the reasons described below, the Board finds that the Veteran is entitled to a higher disability rating of 20 percent since August 22, 2007.  The evidence of record demonstrates that the Veteran's duodenal ulcer has been manifested by continuous moderate manifestations - to warrant a higher disability rating.  38 C.F.R. § 4.114, Diagnostic Code 7305.  

Since August 22, 2007, the pertinent evidence of record includes VA and private treatment records, lay statements from the Veteran, and two VA examinations.

Specifically, in August 2007, the Veteran was afforded a VA examination.  At the examination, the Veteran reported weekly nausea, vomiting, and burning pain.  He stated that his symptoms were of a moderate severity.  He indicated that he had a good response to his treatments for his duodenal ulcer.  The VA examiner, following a physical examination of the Veteran, determined that the Veteran did not have any periods of incapacitation, weight loss, or anemia resulting from his duodenal ulcer.  The Veteran reported that he was currently unemployed.  The examiner concluded that the duodenal ulcer had "significant effects" on the Veteran's occupation.

In a June 2008 statement, the Veteran reported that he was hospitalized from June 6, 2008, to June 11, 2008, for the treatment of his stomach disorder at the VAMC in Nashville, Tennessee.  These records could not be obtained, as stated previously.

At an August 2008 VA outpatient treatment visit, the Veteran complained of vomiting and significant weight loss.

In an October 2010 VA treatment record, the Veteran reported that his medications make him vomit.  The Veteran stated that he was experiencing indigestion and increased constipation.  The VA physician diagnosed the Veteran with poorly controlled gastroesophageal reflux disease (GERD).  With respect to this diagnosis, the Board is aware of the holding in Mittleider v. West, 11 Vet. App. 181 (1998), wherein the Court held that when it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms can be attributed to the Veteran's service-connected disability.  In the present case, the Veteran is not service connected for GERD and no physician has ascertained which symptoms can be attributed to the Veteran's service-connected duodenal ulcer versus his GERD.  As such, any relevant symptoms complained of will be attributed to the Veteran's duodenal ulcer.  See Mittleider, supra.

In July 2011, the Veteran was afforded another VA examination.  At the examination, the Veteran reported nausea and vomiting several times a week.  He stated that he experienced four or more incapacitating episodes per year, but these episodes only lasted one day each.  The Veteran indicated that he had a fair response to his treatments for his duodenal ulcer.  The VA examiner, following a physical examination of the Veteran, determined that the Veteran did not have weight loss, or anemia resulting from his duodenal ulcer.  The Veteran did have mild melena.  The examiner concluded that the Veteran's symptoms were "moderately severe."  The Veteran reported that he was currently unemployed.  The examiner determined that the duodenal ulcer had "significant effects" on the Veteran's occupation.

Based on this evidence, the Board finds that the Veteran's duodenal ulcer has been manifested by continuous moderate manifestations of nausea, vomiting, burning pain, and melena.  As such, a 20 percent initial disability rating is justified for the Veteran's service-connected duodenal ulcer.  38 C.F.R. § 4.114, Diagnostic Code 7305.  

A higher rating of 40 percent is not warranted, however, as that rating requires a moderately severe disability manifested by impairment of health manifested by anemia and weight loss; or, recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  38 C.F.R. § 4.114, Diagnostic Code 7305.  While a moderately severe disability has been documented in the medical evidence, weight loss and anemia have not been documented.  The Veteran reported that he has experienced weight loss, but no medical provider has determined that the Veteran lost weight due to his service-connected duodenal ulcer, and that this weight loss was a manifestation of an impairment in the Veteran's health.  Further, although recurrent incapacitating episodes are documented in the medical evidence, these episodes do not average 10 days or more in duration, as reported by the Veteran at the July 2011 VA examination.  The remaining VA and private treatment records do not provide contrary evidence to that described above.  As such, a higher rating of 40 percent is not justified for the Veteran's service-connected duodenal ulcer.  38 C.F.R. § 4.114, Diagnostic Code 7305.  

The Veteran's lay testimony concerning the severity of his duodenal ulcer is unsubstantiated and, thus, probatively outweighed by the objective medical findings to the contrary.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see also 38 C.F.R. § 3.159(a)(2); Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see, too, Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).

The Board has reviewed the remaining diagnostic codes relating to diseases of the stomach, but finds Diagnostic Code 7305 is the most appropriate diagnostic code to apply in this case with regard to the Veteran's service-connected duodenal ulcer.  See 38 C.F.R. § 4.114. 

Accordingly, an increased evaluation of 20 percent, but no higher, is granted for the service-connected duodenal ulcer since August 22, 2007.  However, the criteria for a compensable evaluation for the duodenal ulcer prior to August 22, 2007, are not met.  See 38 C.F.R. § 4.114, Diagnostic Code 7305; Fenderson, supra; Hart, supra.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine as applicable.  Gilbert, 1 Vet. App. at 53-56; see 38 U.S.C.A. § 5107(b).




III.  Increased Disability Ratings - Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Neither the Veteran nor his representative expressly raised the matter of entitlement to an extraschedular rating.  The Veteran's contentions have been limited to those discussed above, i.e., that his disabilities are more severe than are reflected by the currently assigned ratings.  See Brannon v. West, 12 Vet. App. 32 (1998) [while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant].  However, the Board notes that there is evidence in the record of the service-connected disability having significant effects on the Veteran's occupation and requiring hospitalization, since August 22, 2007.  Thus, the Board is referring the claim of entitlement to a higher initial disability rating for the duodenal ulcer, evaluated as 20 percent disabling since August 22, 2007, on an extraschedular basis, to the Director of the Compensation and Pension Service for appropriate action.  This issue will be discussed in greater depth in the remand section of this decision.

However, prior to August 22, 2007, there is no evidence in the record of the service-connected duodenal ulcer having any effect on the Veteran's employability.  Additionally, the record does not demonstrate, and the Veteran does not contend, that the duodenal ulcer required frequent hospitalizations.  Thus, the Board finds that there is no unusual clinical picture presented that takes the disability outside the usual rating criteria, prior to August 22, 2007.

In short, the evidence does not support the proposition that the Veteran's service-connected duodenal ulcer presents such an exceptional or unusual disability picture, prior to August 22, 2007, as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an initial compensable disability rating for a duodenal ulcer, prior to August 22, 2007, is denied.

Entitlement to a disability rating of 20 percent, but no higher, for the service-connected duodenal ulcer is granted, on a schedular basis, subject to the statutory and regulatory provisions governing the payment of monetary benefits.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining issues can be properly adjudicated.  
TDIU Claim

The evidence in support of the Veteran's increased rating appeal has raised the issue of entitlement to a TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).  The Court has held that, when evidence of unemployability is presented in cases such as this, the issue of whether TDIU will be assigned should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service-connected.  See Rice, 22 Vet. App. at 452-53.  In Rice, the Court determined that there is no freestanding claim for TDIU.  Id. at 451.  The Board has determined that further action by the RO/AMC is necessary prior to disposition of the TDIU claim.  Specifically, on remand, the RO/AMC should address whether a TDIU is warranted.  As this matter is being remanded, the RO/AMC should also take efforts to ensure that it provides the Veteran with notice that meets all due process requirements and that is consistent with the VCAA.

Additionally, the most recent outpatient treatment records from the VAMC in Nashville, Tennessee, are dated from June 2011.  All pertinent records since this date should be obtained and added to the claims file.  The private treatment records should also be updated.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Extraschedular Rating

The Board also believes it prudent to remand the Veteran's claim of entitlement to a higher initial disability rating for a duodenal ulcer, evaluated as 20 percent disabling since August 22, 2007, in order that he may be considered for an extraschedular rating.  Pursuant to 38 C.F.R. § 3.321, when a case presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards, the case may be submitted to the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Under 38 C.F.R. § 3.321(b)(1)  , the Board is precluded from assigning an extraschedular evaluation in the first instance.  Instead, the Board must refer any claim that meets the criteria to the RO for referral for consideration of an extraschedular evaluation to the Direction of the Compensation and Pension Service.  Id.  

In this case, the Board finds that the Veteran's service-connected duodenal ulcer presents an exceptional or unusual disability picture that is not adequately described by the applicable rating criteria from August 22, 2007.  Specifically, in a June 2008 statement, the Veteran reported that he was hospitalized from June 6, 2008, to June 11, 2008, for the treatment of his stomach disorder at the VAMC in Nashville, Tennessee.  Further, the August 2007 and July 2011 VA examiners determined that the Veteran's duodenal ulcer has significant effects on his occupation.  Unemployability and hospitalization are not provided for under the applicable rating criteria for a duodenal ulcer.  Accordingly, the Board finds that the criteria for submission to the Director of the Compensation and Pension Service for consideration of an extraschedular rating for the service-connected duodenal ulcer, since August 22, 2007, have been met.  38 C.F.R. § 3.321(b)(1); see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC is requested to review the claims folder and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A are fully complied with and satisfied, with respect to the Veteran's claim of entitlement to TDIU.  See Dingess/Hartman, 19 Vet. App. at 473.  

2.  The AMC is requested to obtain any outstanding VA treatment records for the Veteran dated since June 2011 to the present.  Any response received should be associated with the Veteran's claims folder.

3.  The AMC is requested to contact the Veteran to determine if any outstanding private treatment recoards associated with his duodenal ulcer exist, and if so, follow applicable procedures to obtain these records.  Any response received should be associated with the Veteran's claims folder.

4.  The AMC is then requested to review the Veteran's claims folder to ensure that the notice above has been provided and to undertake any other development deemed appropriate, to include ordering a VA examination, for the Veteran's claim of entitlement to TDIU.  

5.  The AMC is also requested to refer the question of whether the Veteran is entitled to the assignment of an extraschedular disability rating for his service-connected duodenal ulcer, from August 22, 2007,  to the Director of the Compensation and Pension Service, in accordance with the provisions of 38 C.F.R. § 3.321(b).  The Director of the Compensation and Pension Service is requested to provide adequate reasons and bases for the decision made.

6.  After the above actions have been completed, readjudicate the Veteran's remaining claims.  If any claim on appeal remains denied, issue to the Veteran and his representative a supplemental statement of the case and afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011). 



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


